Case 1:20-cv-21254-BB Document 59 Entered on FLSD Docket 07/23/2021 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA




  SECURITIES AND EXCHANGE
  COMMISSION,

                               Plaintiff,
                                                       NO. 1:20-CV-21254-BLOOM/LOUIS
  v.

  JUSTIN W. KEENER D/B/A JMJ FINANCIAL,

                               Defendant.




         NOTICE REGARDING FOOTNOTE NO. 4 OF PLAINTIFF SECURITIES
               AND EXCHANGE COMMISSION’S OPPOSITION TO
                    DEFENDANT’S MOTION TO COMPEL


        Plaintiff United States Securities and Exchange Commission hereby provides notice to

 the Court as follows:

        Magistrate Judge Louis set a hearing on Defendant’s Motion to Compel [Dkt. 47] for

 Monday, July 26, 2021, regarding the production of additional documents from the SEC’s

 Division of Trading and Market’s Office of Interpretation and Guidance (the “Office”) relating

 to communications that the Office may have had with members of the public.

        On July 21, 2021, after the SEC filed its July 9, 2021 memorandum of law and opposition

 (“Opposition”) [Dkt. 48] to Defendant’s motion to compel [Dkt.47], counsel for Defendant

 informed SEC counsel that Defendant had not received Exhibit 3 to the Opposition. Exhibit 3

 was a document that was responsive to one of the two search terms designated by the Court at

 the June 18, 2021 hearing and in an Order issued on June 22, 2021. SEC counsel believed the

 document had been produced on June 25, 2021, along with the rest of the documents that were
Case 1:20-cv-21254-BB Document 59 Entered on FLSD Docket 07/23/2021 Page 2 of 4




 responsive to the Court’s order regarding the two terms the Court had ordered the SEC to search.

 Upon receiving Defendant’s July 21 email, SEC counsel immediately investigated and found that

 because an administrative error, there were a total of eight documents that had not been produced

 on June 25.

        Upon discovering the error, the SEC produced the eight documents less than an hour after

 being alerted by defense counsel that Defendant had not received Exhibit 3 before the SEC filed

 the Opposition. Apart from Exhibit 3, the newly produced documents consist primarily of emails

 from a third party whose first name is Apple (one of the search terms). These documents were

 deemed responsive because the third-party was asking basic questions about brokers and dealers

 (such as whether the Form BD is public and the extent to which the terms “broker” and “dealer”

 have different meanings). These documents contain no material that is arguably relevant to

 either party’s claims or defenses, and their late production has not prejudiced Defendant.

        As explained above, counsel for Defendant did not have Exhibit 3 when it filed its motion

 to compel and claimed that “[i]n none of the [Office of Interpretation and Guidance]

 communications did the SEC ever tell market participants to read Big Apple . . . .” Def.’s Mot.

 Compel at 5. The SEC’s Opposition responded that this claim was “factually incorrect” and

 cited Exhibit 3 in footnote 4. See Opp. Mot. Compel at 8 & n. 4. The SEC’s response on this

 point was based upon its mistaken belief that counsel for Defendant had received all of the




                                                 2
Case 1:20-cv-21254-BB Document 59 Entered on FLSD Docket 07/23/2021 Page 3 of 4




 documents contained in Exhibit 3, but that was not in fact the case. The SEC has filed this notice

 to clarify the state of the record for the Court as it considers Defendant’s motion to compel.



 DATED:     July 23, 2021                      Respectfully submitted,

                               By:
                                                /s/ Antony Richard Petrilla
                                               Joshua E. Braunstein
                                               Antony Richard Petrilla
                                               Attorneys for Plaintiff
                                               SECURITIES AND EXCHANGE COMMISSION
                                               100 F Street NE
                                               Washington, DC 20549
                                               Telephone: (202) 551-8470
                                               Braunsteinj@sec.gov




                                                  3
Case 1:20-cv-21254-BB Document 59 Entered on FLSD Docket 07/23/2021 Page 4 of 4




                                   CERTIFICATE OF SERVICE

 I hereby certify that on July 23, 2021, I filed Plaintiff Securities and Exchange Commission’s NOTICE
 REGARDING FOOTNOTE NO. 4 OF PLAINTIFF SECURITIES AND EXCHANGE
 COMMISSION’S OPPOSITION TO DEFENDANT’S MOTION TO COMPEL through the
 Court’s CM/ECF system, which automatically sends notices to counsel of record in this case.


                                                       /s/
                                                Antony Richard Petrilla

                                                ATTORNEY FOR PLAINTIFF
                                                SECURITIES AND EXCHANGE COMMISSION




                                                    4
